Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed January 8, 2021.
Claim 29 has been amended.
Claims 29-50 are pending in the instant application.  
This application contains claims 49 and 50 drawn to an invention nonelected without traverse in the filed on July 7, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 29-48 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

                                                           Specification	Applicant’s updated reference to priority in the first paragraph of the Specification is acknowledged.  



Claim Rejections - 35 USC § 112
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to claim 29 filed January 8, 2021.  


Claim Rejections - 35 USC § 102
 In the previous Office Action mailed October 13, 2020, claims 29-33, 39, 40, 42-44, and 47-48 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ui-Tei et al. (Nucleic Acids Research, 2008 Vol. 36:2136-2151) (submitted and made of record on the IDS filed July 30, 2019).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants argue that claim 29 has been amended and now recites that the nucleotide at position 2 from the 5’ end of the antisense strand is not a deoxynucleotide.  Applicants contend that this amendment is not disclosed or suggested by Ui-Tei et al., and therefore the claims are not anticipated by Ui-Tei et al.  


    PNG
    media_image1.png
    319
    671
    media_image1.png
    Greyscale


NOTE:  Applicant does not provide an explicit definition for the limitations, “active for modulating expression of an mRNA” or “active for inhibiting expression of a gene”. Therefore, the Examiner is interpreting these limitations broadly and given the broadest reasonable interpretation, any activity from 1%-120% meet the claim limitations.  That is, only 0% activity will be interpreted as not being “active for modulating expression of an mRNA” or “active for inhibiting expression of a gene”.  
Therefore, Ui-Tei et al. anticipate claims 29-33, 39, 40, 42-44, and 47-49.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected under 35 U.S.C. 103 as being unpatentable over Ui-Tei et al. (Nucleic Acids Research, 2008 Vol. 36:2136-2151) (submitted and made of record on the IDS filed July 30, 2019) in view of GenBank Accession No. NM_000852.3.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants argue that claim 29 has been amended and now recites that the nucleotide at position 2 from the 5’ end of the antisense strand is not a deoxynucleotide.  Applicants contend that this amendment is not suggested by 
Applicant’s argument and contention has been fully submitted by the Examiner, but is not found persuasive because as noted above Ui-Tei et al. teaches a modified siRNA which meets the physical and functional limitations of the present claims.  For example, Ui-Tei et al. teaches a siRNA or RNAi nucleic acid molecule, wherein: a)  the molecule has a polynucleotide sense strand and a polynucleotide antisense strand; b) each strand of the molecule is from 15 to 30 nucleotides in length; c) at least a portion of the sense strand is complementary to at least a portion of the antisense strand, and the molecule has a duplex region of from 15 to 30 nucleotides in length, wherein one or more of the nucleotides in the duplex region at positions 1 to 8 from the 5’ end of the antisense strand are deoxynucleotides and the nucleotide at position 2 from the 5’ end of the antisense strand are is not a deoxynucleotide; and d)  wherein the molecule is active for modulating expression of an mRNA.  See Supplementary Table S1, Figure 1 siLuc-36 position5, DNA replacement from PS end, Guide Strand (5’→3’) (attached).  For example, see modified siRNA, siLuc-36 position5, wherein the nucleotide at position 2 from the 5’ end of the antisense strand is not a deoxynucleotide and a plurality of each positions 5-8 from the 5’ end of the antisense strand are deoxynucleotides.  Also, see Supplementary Figure S3, siLuc-36, dsDNA substitution from 5’ end of guide strand, for S2, CHO-K1, HeLa and E14TG2a cells (attached).  
NOTE:  Applicant does not provide an explicit definition for the limitations, “active for modulating expression of an mRNA” or “active for inhibiting expression of a gene”. Therefore, the Examiner is interpreting these limitations broadly and given the broadest 
 As previously discussed, regarding the requirement of particular IC50 for knockdown of the mRNA, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
As previously discussed, regarding the requirement wherein the molecule inhibits the mRNA by at least 25% in vivo, Applicant is reminded that such language is nothing more than an intended use.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the siRNA/RNAi molecules disclosed by Ui-Tei et al. can be used for inhibiting mRNA by at least 25% in vivo, and therefore it meets the functionality as recited by Applicants, absent evidence to the contrary. 
Ui-Tei et al. do not teach the siRNA/RNAi molecule modulates the expression of a GST-            
                 
                π
            
         mRNA.
GenBank Accession No. NM_000852.3 teaches a nucleic acid sequence of an example target human glutathione S-transferase pi (human GST-            
                 
                π
            
        ) mRNA.
Before the effective filing date of the claimed invention, it would have been obvious to make a siRNA or RNAi nucleic acid molecule, wherein: a)  the molecule has a polynucleotide sense strand and a polynucleotide antisense strand; b) each strand of the 
A person of ordinary skill in the art would have been motivated to target a GST-            
                 
                π
            
         mRNA since the sequence was known as a target for gene therapy before the effective filing date of the instant invention.  
A person of ordinary skill in the art would have expected reasonable success of making the siRNA/RNAi molecules of the present invention given the explicit teachings and motivation of Ui-Tei et al.     
Therefore, the subject matter of claims 29-48 is obvious over Ui-Tei et al. in view of GenBank Accession No. NM_000852.3.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10358647 B2. This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  

Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

******
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10023597 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be 

******
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10047111 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.


******
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9771582 B2 (submitted on the IDS filed July 30, This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

******
In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9695206 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

In the previous Office Action mailed October 13, 2020, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9580710 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2020.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.


Claim Rejections - 35 USC § 101
In the previous Office Action mailed October 13, 2020, claim 48 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This rejection is withdrawn in view of Applicant’s Amendment to claim 48 filed January 8, 2021.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635